

Exhibit 10.2




























CARLISLE COMPANIES INCORPORATED
INCENTIVE COMPENSATION PROGRAM


As amended and restated effective January 1, 2019







--------------------------------------------------------------------------------



CARLISLE COMPANIES INCORPORATED
INCENTIVE COMPENSATION PROGRAM
As amended and restated effective January 1, 2019
Table of Contents

1.
Definitions
1Affiliate1Applicable Laws1Appreciation Right1Associate1Base Price1Beneficial
Owner1Board1Change of Control1Cause1Code1Committee2Common Shares2Company2Date of
Grant2Director2Disability2Effective Date2Evidence of Award2Exchange Act2Good
Reason2Group2Incentive Award2Incentive Stock Options3Management
Objectives3Market Value per Share3Option Price3Option Right3Other
Award3Participant3Performance Period3Performance Share3Performance
Unit3Person3Plan3




--------------------------------------------------------------------------------

Table of Contents (cont.)
Restricted Share
4Restricted Share Unit4Retirement4Spread4Subsidiary42.Shares Available Under the
Plan43.Option Rights54.Restricted Shares and Restricted Share
Units65.Appreciation Rights76.Performance Units and Performance
Shares77.Incentive Awards88.Other
Awards89.Transferability910.Adjustments911.Share Certificates1012.Fractional
Shares1013.Withholding Taxes1014.International Employees1015.Administration of
the Plan1016.Amendments and Other Matters1117.Recoupment of
Awards1318.Compliance with Code Section
409A1419.Termination1420.Severability1421.Headings1422.Applicable
Laws1423.Limited Effect on Restatement14








--------------------------------------------------------------------------------



CARLISLE COMPANIES INCORPORATED
INCENTIVE COMPENSATION PROGRAM
As amended and restated effective January 1, 2019
1.Definitions. Capitalized terms used herein shall have the meanings assigned to
such terms in this Section 1.
“Affiliate” has the meaning given such term under Rule 12b-2 of the General
Rules and Regulations under the Exchange Act.
“Applicable Laws”” means the requirements relating to the administration of
non-equity and equity-based incentive compensation plans under U.S. state laws,
U.S. federal and state securities laws, the Code, any stock exchange or
quotation system on which the Common Shares are listed or quoted and the
applicable laws of any other country or jurisdiction where awards are granted
under the Plan.
“Appreciation Right” means a right granted pursuant to Section 5 of this Plan.
“Associate” has the meaning given such term under Rule 12b-2 of the General
Rules and Regulations under the Exchange Act.
“Base Price” means the price to be used as the basis for determining the Spread
upon the exercise of an Appreciation Right.
“Beneficial Owner” has the meaning given such term under Rule 13d-3 of the
General Rules and Regulations under the Exchange Act.
“Board” means the Board of Directors of the Company.
“Change of Control” shall occur in the event: (i) any Person shall become
directly or indirectly the Beneficial Owner of securities of the Company
representing twenty percent (20%) or more of the combined voting power of the
Company’s then outstanding securities for the election of directors or (ii) as
the result of any cash tender or exchange offer, merger or other business
combination, sale of assets or contested election, or any combination of the
foregoing transactions, the persons who were directors of the Company before the
transaction shall cease to constitute a majority of the members of the Board or
the board of directors of any successor to the Company.
“Cause” shall have the meaning ascribed to it in any agreement to which a
Participant and the Company are parties, and if the Participant and the Company
are not parties to an agreement in which “cause” is defined, the term “Cause”
means (i) the conviction of or plea of no contest by the Participant to a felony
or to a misdemeanor where active imprisonment is imposed, (ii) the deliberate
neglect of, willful misconduct in the performance of, or continued failure to
substantially perform, the Participant’s material duties as an employee of the
Company; (iii) the Participant’s deliberate and material violation of any
Company policy; or (iv) the Participant’s deliberate breach of fiduciary duties
owed to the Company; provided, that the Company provides written notice to the
Participant of the occurrence of any circumstance or event described in clauses
(ii), (iii), or (iv), and the Participant has failed to remedy such circumstance
or event within thirty (30) days following the Participant’s receipt of such
notice.
“Code” means the Internal Revenue Code of 1986, as amended.

1

--------------------------------------------------------------------------------



“Committee” means the Compensation Committee of the Board or such other
committee described in Section 15 of the Plan.
“Common Shares” means the common stock, par value of one dollar ($1.00), of the
Company or any security into which such Common Shares may be changed by reason
of any transaction or event of the type referred to in Section 10 of this Plan.
“Company” means Carlisle Companies Incorporated, a Delaware corporation, and any
successor thereto.
“Date of Grant” means the date specified by the Committee on which a grant of
Option Rights, Appreciation Rights, Performance Units, Performance Shares or
Incentive Awards or a grant or sale of Restricted Shares shall become effective.
“Director” means a member of the Board of Directors of the Company.
“Disability” means the Participant is unable to engage in any substantial
gainful activity by reason of any medically determinable physical or mental
impairment which can be expected to result in death or which has lasted or can
be expected to last for a continuous period of not less than 12 months. No
Participant shall be considered to have a Disability unless he or she furnishes
proof of the existence thereof in such form and manner, and at such times, as
the Committee may require.
“Effective Date” means January 1, 2019,
“Evidence of Award” means an agreement, certificate, resolution or other type or
form of writing which sets forth the terms and conditions of the Option Rights,
Appreciation Rights, Performance Units, Performance Shares, Restricted Shares,
Restricted Share Units or Incentive Awards. An Evidence of Award may be in an
electronic medium, may be limited to a notation on the books and records of the
Company and need not be signed by a representative of the Company or a
Participant.
“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations thereunder, as such law, rules and regulations may be amended from
time to time.
“Good Reason” shall have the meaning ascribed to it in any agreement to which a
Participant and the Company are parties, and if the Participant and the Company
are not parties to an agreement in which “good reason” is defined, the term
“Good Reason” means (i) a material adverse change in the Participant’s title,
duties or responsibilities (including reporting responsibilities); (ii) a
material reduction by the Company in the Participant’s annual base salary; (iii)
a material change in the incentive compensation plans of the Company that
results in a material impairment of the Participant’s opportunity to earn
incentive compensation; (iv) a change of more than fifty (50) miles in the
geographic location in which the Participant must perform services for the
Company; or (v) the failure of the Company to pay the Participant any material
compensation when due.
“Group” means persons and entities that act in concert as described in
Section 14(d)(2) of the Exchange Act (other than the Company or any Subsidiary
thereof and other than any profit-sharing, employee stock ownership or any other
employee benefit plan of the Company or such Subsidiary, or any trustee of or
fiduciary with respect to any such plan when acting in such capacity and other
than any executive officer of the Company).
“Incentive Award” shall mean a cash award to a Participant pursuant to Section 7
of this Plan.

2

--------------------------------------------------------------------------------



“Incentive Stock Options” means Option Rights that are intended to qualify as
“incentive stock options” under Section 422 of the Code or any successor
provision.
“Management Objectives” means the measurable performance objective or objectives
established pursuant to this Plan for Participants who have received grants of
Performance Units or Performance Shares, Incentive Awards or, when so determined
by the Committee, Option Rights, Appreciation Rights, Restricted Shares and
Restricted Share Units pursuant to this Plan. Management Objectives may be
described in terms of Company-wide objectives or objectives that are related to
the performance of the individual Participant or of the Subsidiary, division,
department, region or function within the Company or Subsidiary in which the
Participant is employed. The Management Objectives may be made relative to the
performance of other corporations. If the Committee determines that a change in
the business, operations, corporate structure or capital structure of the
Company, or the manner in which it conducts its business, or other events or
circumstances (including those events and circumstances described in Section 10
of this Plan) render the Management Objectives unsuitable, the Committee may in
its discretion modify such Management Objectives or the related minimum
acceptable level of achievement, in whole or in part, as the Committee deems
appropriate and equitable.
“Market Value per Share” means, as of any particular date, (i) the closing sale
price per Common Share as reported on the New York Stock Exchange, the NASDAQ
Global Select Market or such other exchange on which Common Shares are then
trading, if any, or if there are no sales on such day, on the next preceding
trading day during which a sale occurred, or (ii) if clause (i) does not apply,
the fair market value of the Common Shares as determined by the Committee.
“Option Price” means the purchase price payable on exercise of an Option Right.
“Option Right” means the right to purchase Common Shares from the Company upon
the exercise of an option granted pursuant to Section 3 of this Plan.
“Other Award” means an award to a Participant pursuant to Section 8 of this
Plan.
“Participant” means any director, officer, employee or consultant of the Company
or its Affiliates who is selected by the Committee to receive an award under the
Plan.
“Performance Period” means, in respect of a Performance Unit, Performance Share
Incentive Award or Other Award, a period of time established pursuant to
Section 6, 7 or 8 of this Plan within which any Management Objectives relating
to such Performance Share, Performance Unit, Incentive Award or Other Award are
to be achieved.
“Performance Share” means a bookkeeping entry that records the equivalent of one
Common Share awarded pursuant to Section 6 of this Plan.
“Performance Unit” means a bookkeeping entry that records the equivalent of one
Common Share awarded pursuant to Section 6 of this Plan.
“Person” means and includes any individual, corporation, partnership or other
person or entity and any Group and all Affiliates and Associates of any such
individual, corporation, partnership, or other person or entity or Group.
“Plan” means this Carlisle Companies Incorporated Incentive Compensation
Program, as amended from time to time. Prior to the Effective Date, the Plan was
known as the Carlisle Companies Incorporated Executive Incentive Program.

3

--------------------------------------------------------------------------------



“Restricted Share” means a Common Share granted or sold pursuant to Section 4 of
this Plan as to which neither the substantial risk of forfeiture nor the
prohibition on transfers referred to in such Section 4 has expired.
“Restricted Share Unit” means a bookkeeping entry that records the equivalent of
one Common Share awarded pursuant to Section 4.
“Retirement” means retirement at or after attaining age 65.
“Spread” means the excess of the Market Value per Share on the date when an
Appreciation Right is exercised over the Base Price provided for in the
Appreciation Right.
“Subsidiary” means a corporation, company or other entity which is designated by
the Committee and in which the Company has a direct or indirect ownership or
other equity interest, provided, however, that for purposes of determining
whether any person may be a Participant for purposes of any grant of Incentive
Stock Options, “Subsidiary” means any corporation in which at the time the
Company owns or controls, directly or indirectly, more than 50 percent of the
total combined voting power represented by all classes of stock issued by such
corporation.
2.Shares Available Under the Plan.
(a)Subject to adjustment as provided in Sections 2(c) and 10 of this Plan, the
number of Common Shares that may be issued or transferred from and after the
Effective Date (i) upon the exercise of Option Rights or Appreciation Rights,
(ii) as Restricted Shares and released from substantial risks of forfeiture
thereof, (iii) in payment of Performance Units or Performance Shares that have
been earned, (iv) in payment of awards granted under Section 8 of the Plan or
(v) in payment of dividend equivalents paid with respect to awards made under
the Plan shall not exceed the sum of (A) the number of Common Shares which as of
the Effective Date remained available for issuance under the Plan, and (B) any
Common Shares subject to awards outstanding under the Plan as of the Effective
Date which, on or after the Effective Date, are forfeited or otherwise terminate
or expire for any reason without the issuance of Common Shares to the holder
thereof. Such Common Shares may be shares of original issuance, treasury shares
or a combination of the foregoing.
(b)Subject to adjustment as provided in Sections 2(c) and 10 of this Plan, the
number of (i) Restricted Shares and Restricted Share Units awarded under
Section 4 of this Plan, (ii) Performance Shares and Performance Units that may
be granted and paid out under Section 6 of this Plan, and (iii) Common Shares
awarded under Section 8 of this Plan shall not exceed the sum of (A) the number
of Common Shares which as of the Effective Date remained available for issuance
under the Plan in payment of such awards, and (B) any Common Shares subject to
such awards outstanding under the Plan as of the Effective Date which, on or
after the Effective Date, are forfeited or otherwise terminate or expire for any
reason without the issuance of Common Shares to the holder thereof.
4

--------------------------------------------------------------------------------



(c)The Committee may adopt reasonable counting procedures to ensure appropriate
counting, avoid double counting (as, for example, in the case of tandem or
substitute awards) and make adjustments in the number of Common Shares available
in Sections 2(a) and (b) above or otherwise specified in the Plan or in any
award granted hereunder if the number of Common Shares actually delivered
differs from the number of Common Shares previously counted in connection with
an award, provided such counting procedures comply with the requirements of this
Section 2(c). Common Shares subject to an award (whether granted under the Plan
before or after the Effective Date) that is canceled, expired, forfeited,
settled in cash or is otherwise terminated without a delivery of Common Shares
to the Participant will again be available for awards. Common Shares withheld in
payment of the exercise price or taxes relating to an award (whether granted
under the Plan before or after the Effective Date) and Common Shares surrendered
in payment of any exercise price or taxes relating to an award (whether granted
under the Plan before or after the Effective Date) shall be considered Common
Shares delivered to the Participant and shall not be available for awards under
the Plan. In addition, if the amount payable upon exercise of an Appreciation
Right is paid in Common Shares, the total number of Common Shares subject to the
Appreciation Right shall be considered Common Shares delivered to the
Participant (regardless of the number of Common Shares actually paid to the
Participant) and shall not be available for awards under the Plan. This
Section 2(c) shall apply to the number of Common Shares reserved and available
for Incentive Stock Options only to the extent consistent with applicable
Treasury regulations relating to Incentive Stock Options under the Code.
3.Option Rights. The Committee may, from time to time and upon such terms and
conditions as it may determine, authorize the granting to Participants of Option
Rights to purchase Common Shares. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the limitations, contained in the
following provisions:
(a)Each grant shall specify the number of Common Shares to which it pertains,
subject to adjustments as provided in Section 10 of this Plan.
(b)Each grant shall specify an Option Price per share, which shall be equal to
or greater than the Market Value per Share on the Date of Grant.
(c)Each grant shall specify whether the Option Price shall be payable (i) in
cash or by check acceptable to the Company, (ii) by the actual or constructive
transfer to the Company of Common Shares owned by the Participant, or (iii) by a
combination of such methods of payment.
(d)To the extent permitted by Applicable Laws, any grant may provide for
deferred payment of the Option Price from the proceeds of sale through a bank or
broker on a date satisfactory to the Company of some or all of the Common Shares
to which such exercise relates.
(e)Successive grants may be made to the same Participant whether or not any
Option Rights previously granted to such Participant remain unexercised.
(f)Each grant shall specify the period or periods of continuous service by the
Participant with the Company or any Subsidiary that is necessary before the
Option Rights or installments thereof will become exercisable.
(g)Any grant of Option Rights may specify Management Objectives that must be
achieved as a condition to the exercise of such rights.
(h)Option Rights granted under this Plan may be (i) Option Rights that are
intended to qualify as Incentive Stock Options, (ii) Option Rights that are not
intended to so qualify, or (iii) combinations of the foregoing.
(i)No Option Right shall be exercisable more than 10 years from the Date of
Grant.
(j)Each grant of Option Rights shall be evidenced by an Evidence of Award which
shall contain such terms and provisions, consistent with this Plan and
applicable sections of the Code, as the Committee may approve.
(k)No Option Right may provide for the payment of dividend equivalents to the
Participant.
5

--------------------------------------------------------------------------------



4.Restricted Shares and Restricted Share Units. The Committee may also authorize
the grant or sale of Restricted Shares or Restricted Share Units to
Participants. Each such grant or sale may utilize any or all of the
authorizations, and shall be subject to all of the limitations, contained in the
following provisions:
(a)Each such grant or sale of Restricted Shares shall constitute an immediate
transfer of the ownership of Common Shares to the Participant in consideration
of the performance of services, entitling such Participant to voting, dividend
and other ownership rights, but subject to the substantial risk of forfeiture
and restrictions on transfer hereinafter referred to.
(b)Grants or sales of Restricted Share Units do not confer on the Participant
any rights of a shareholder of the Company and such grant or sale thereof shall
be credited to a bookkeeping account in the name of the Participant on the books
and records of the Company.


(c)Each such grant or sale may be made without additional consideration or in
consideration of a payment by such Participant that is less than the Market
Value per Share at the Date of Grant.
(d)Except as otherwise provided in this Plan, each such grant or sale to
Participants who are employees shall provide that the Restricted Shares or
Restricted Share Units covered by such grant or sale shall be subject to a
“substantial risk of forfeiture” within the meaning of Section 83 of the Code
for a period of not less than one year.
(e)Each such grant or sale shall provide that during the period for which any
such substantial risk of forfeiture is to continue, (i) the transferability of
the Restricted Shares shall be prohibited or restricted in the manner and to the
extent prescribed by the Committee at the Date of Grant (which restrictions may
include, without limitation, rights of repurchase or first refusal in the
Company or provisions subjecting the Restricted Shares to a continuing
substantial risk of forfeiture in the hands of any transferee) and (ii) the
Restricted Share Units shall not be transferable except as provided in Section
9.
(f)Any grant of Restricted Shares or Restricted Share Units may specify
Management Objectives that, if achieved, will result in termination or early
termination of the restrictions applicable to such shares. Each grant may
specify in respect of such Management Objectives a minimum acceptable level of
achievement and shall set forth a formula for determining the number of
Restricted Shares or Restricted Share Units on which restrictions will terminate
if performance is at or above the minimum level, but falls short of full
achievement of the specified Management Objectives.
(g)Each grant of Restricted Shares or Restricted Share Units shall specify the
time of payment of Restricted Shares or Restricted Share Units that have become
vested, which shall be paid by the Company to the Participant in Common Shares.
(h)Any such grant or sale of Restricted Shares or Restricted Share Units may
require that any or all dividends or other distributions paid thereon or
attributable thereto during the period of such restrictions be automatically
deferred and reinvested in additional Restricted Shares or Restricted Share
Units, which may be subject to the same restrictions as the underlying award.
6

--------------------------------------------------------------------------------



(i)Each grant or sale of Restricted Shares or Restricted Share Units shall be
held in book entry form and evidenced by an Evidence of Award, which shall
contain such terms and provisions, consistent with the Plan and applicable
sections of the Code. Under the Evidence of Award, the Participant shall
irrevocably appoint any officer of the Company as his or her attorney-in-fact to
transfer the Restricted Shares to the Company in the event of a forfeiture of
any such Restricted Shares.
5.Appreciation Rights. The Committee may authorize the granting to any
Participant of Appreciation Rights. An Appreciation Right shall be a right of
the Participant to receive from the Company an amount determined by the
Committee, which shall be expressed as a percentage of the Spread (not exceeding
100 percent) at the time of exercise. Each grant of Appreciation Rights may
utilize any or all of the authorizations, and shall be subject to all of the
requirements, contained in the following provisions:
(a)Any grant may specify that the amount payable on exercise of an Appreciation
Right may be paid by the Company in cash, in Common Shares or in any combination
thereof as may be determined by the Committee.
(b)Any grant may specify that the amount payable on exercise of an Appreciation
Right may not exceed a maximum specified by the Committee at the Date of Grant.
(c)Any grant may specify waiting periods before exercise and permissible
exercise dates or periods.
(d)Each grant of an Appreciation Right shall be evidenced by an Evidence of
Award, which shall describe such Appreciation Right, state that such
Appreciation Right is subject to all the terms and conditions of this Plan, and
contain such other terms and provisions, consistent with this Plan and
applicable sections of the Code, as the Committee may approve.
(e)No Appreciation Right may provide for the payment of dividend equivalents to
the Participant.
(f)Each grant shall specify a Base Price, which shall be equal to or greater
than the Market Value per Share on the Date of Grant.
(g)Successive grants may be made to the same Participant regardless of whether
any Appreciation Rights previously granted to the Participant remain
unexercised.
(h)No Appreciation Right granted under this Plan may be exercised more than
10 years from the Date of Grant.
6.Performance Units and Performance Shares. The Committee may also authorize the
granting to Participants of Performance Units or Performance Shares that will
become payable (or payable early) to a Participant upon achievement of specified
Management Objectives. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the limitations, contained in the
following provisions:
(a)Each grant shall specify the number of Performance Units or Performance
Shares to which it pertains, which number may be subject to adjustment to
reflect changes in compensation or other factors.
(b)The Performance Period with respect to each Performance Unit or Performance
Share shall be such period of time (not less than one year, except as otherwise
provided in this Plan) commencing on the first day of the calendar year of the
Date of Grant.
7

--------------------------------------------------------------------------------



(c)Any grant of Performance Units or Performance Shares shall specify Management
Objectives which, if achieved, will result in payment or early payment of the
award, and each grant may specify in respect of such specified Management
Objectives a minimum acceptable level of achievement and shall set forth a
formula for determining the number of Performance Units or Performance Shares
that will be earned if performance is at or above the minimum level, but falls
short of full achievement of the specified Management Objectives.
(d)Each grant of Performance Units or Performance Shares shall specify the time
of payment of Performance Units or Performance Shares that have been earned,
which shall be paid by the Company to the Participant in Common Shares.
(e)Any grant of Performance Units or Performance Shares may specify that the
amount payable or the number of Common Shares issued with respect thereto may
not exceed maximums specified by the Committee at the Date of Grant.
(f)Each grant of Performance Units or Performance Shares shall be evidenced by
an Evidence of Award, which shall contain such terms and provisions, consistent
with this Plan and applicable sections of the Code, as the Committee may
approve.
(g)The Committee may, at or after the Date of Grant of Performance Units or
Performance Shares, provide for the payment of contingent dividends or dividend
equivalents to the holder thereof either in cash or in additional Common Shares,
provided such dividends or dividend equivalents shall be paid to the Participant
only if the Performance Units or Performance Shares with respect to which such
dividends or dividend equivalents are payable are earned by the Participant.
7.Incentive Awards. The Committee may authorize the granting to Participants of
Incentive Awards that will become payable to a Participant upon achievement of
specified Management Objectives. Each such grant may utilize any or all of the
authorizations, and shall be subject to all of the limitations, contained in the
following provisions:
(a)The Performance Period with respect to each Incentive Award shall be such
period of time specified by the Committee.
(b)Any grant of an Incentive Award shall specify Management Objectives which, if
achieved, will result in payment of the award, and each grant may specify in
respect of such specified Management Objectives a minimum acceptable level of
achievement and shall set forth a formula for determining the amount of the
Incentive Award that will be earned if performance is at or above the minimum
level, but falls short of full achievement of the specified Management
Objectives.
(c)Each grant shall specify the time and manner of payment of the Incentive
Award that has been earned. Any grant may specify that the amount payable with
respect thereto may be paid by the Company to the Participant in cash, in Common
Shares or in any combination thereof, as may be determined by the Committee.
(d)Any grant of an Incentive Award may specify that the amount payable or the
number of Common Shares issued with respect thereto may not exceed maximums
specified by the Committee.
8.Other Awards.
8

--------------------------------------------------------------------------------



(a)The Committee is authorized, subject to limitations under applicable law, to
grant to any Participant Other Awards that may be denominated or payable in,
valued in whole or in part by reference to, or otherwise based on, or related
to, Common Shares or factors that may influence the value of Common Shares,
including, without limitation, convertible or exchangeable debt securities,
other rights convertible or exchangeable into Common Shares, purchase rights for
Common Shares, awards with value and payment contingent upon performance of the
Company or business units thereof or any other factors designated by the
Committee, and awards valued by reference to the book value of Common Shares or
the value of securities of, or the performance of specified Subsidiaries or
affiliates or other business units of, the Company. The Committee shall
determine the terms and conditions of such Other Awards. Common Shares delivered
pursuant to an Other Award in the nature of a purchase right granted under this
Section 8 shall be purchased for such consideration, paid for at such times, by
such methods, and in such forms, including, without limitation, cash, Common
Shares, notes or other property, as the Committee shall determine.
(b)Cash awards may also be granted as an element of, or as a supplement to, any
Other Award granted under this Plan.
9.Transferability.
(a)Except as otherwise determined by the Committee, no Option Right,
Appreciation Right, Restricted Share, Restricted Share Unit, Performance Share,
Performance Unit or other derivative security granted under the Plan shall be
transferable by a Participant other than by will or the laws of descent and
distribution. Except as otherwise determined by the Committee, Option Rights and
Appreciation Rights shall be exercisable during the Participant’s lifetime only
by him or her or by his or her guardian or legal representative.
(b)The Committee may specify at the Date of Grant that part or all of the Common
Shares that are (i) to be issued or transferred by the Company upon the exercise
of Option Rights or Appreciation Rights or upon payment under any grant of
Performance Units or Performance Shares or (ii) no longer subject to the
substantial risk of forfeiture and restrictions on transfer referred to in
Section 4 of this Plan shall be subject to further restrictions on transfer.
9

--------------------------------------------------------------------------------



10.Adjustments. The Committee shall make or provide for such adjustments in the
numbers of Common Shares covered by share-based awards outstanding hereunder, in
the Option Price and Base Price provided in outstanding Option Rights or
Appreciation Rights, and in the kind of shares covered thereby, as the
Committee, in its sole discretion, exercised in good faith, shall determine is
equitably required to prevent dilution or enlargement of the rights of
Participants that otherwise would result from (a) any stock dividend, stock
split, combination of shares, recapitalization or other change in the capital
structure of the Company, or (b) any merger, consolidation, spin-off, split-off,
spin-out, split-up, reorganization, partial or complete liquidation or other
distribution of assets (including, without limitation, a special or large
non-recurring dividend), issuance of rights or warrants to purchase securities,
or (c) any other corporate transaction or event having an effect similar to any
of the foregoing (a “Corporate Transaction”). Notwithstanding the foregoing, to
the extent that a Corporate Transaction involves a nonreciprocal transaction
between the Company and its shareholders that causes the per-share value of the
Common Shares underlying outstanding awards under this Plan to change, such as a
stock dividend, stock split, spin-off, rights offering or recapitalization
through a large, nonrecurring cash dividend (an “Equity Restructuring”), the
Committee shall be required to make or provide for such adjustments set forth in
the preceding sentence that, in its sole discretion, are required to equalize
the value of the outstanding awards under this Plan before and after the Equity
Restructuring. In the event of any Corporate Transaction, the Committee, in its
discretion, may provide in substitution for any or all outstanding awards under
this Plan such alternative consideration as it, in good faith, may determine to
be equitable in the circumstances and may require in connection therewith the
surrender of all awards so replaced. The Committee may also make or provide for
such adjustments in the numbers of shares specified in Section 2 of this Plan as
the Committee in its sole discretion, exercised in good faith, may determine is
appropriate to reflect any transaction or event described in this Section 10;
provided, however, that any such adjustment to an Option intended to qualify as
an Incentive Stock Option shall be made only if and to the extent such
adjustment would not cause such Option to fail to so qualify. Notwithstanding
the foregoing, no adjustment shall be required pursuant to this Section 10 if
such action would cause an award to fail to satisfy the conditions of any
applicable exception from the requirements of Section 409A of the Code or
otherwise could subject a Participant to the additional tax imposed under
Section 409A of the Code with respect to an outstanding award.
11.Share Certificates. All certificates for Common Shares or other securities of
the Company or any Affiliate delivered under the Plan pursuant to any award or
the exercise thereof shall be subject to such stop transfer orders and other
restrictions as the Committee may deem advisable under the Plan, the applicable
Evidence of Award or the rules, regulations and other requirements of the
Securities and Exchange Commission, the New York Stock Exchange or any other
stock exchange or quotation system upon which such Common Shares or other
securities are then listed or reported and any applicable federal or state laws,
and the Committee may cause a legend or legends to be put on any such
certificates to make appropriate reference to such restrictions. Notwithstanding
any other provision of this Plan to the contrary, the Company may elect to
satisfy any requirement under this Plan for the delivery of stock certificates
through the use of book-entry.
12.Fractional Shares. The Company shall not be required to issue any fractional
Common Shares pursuant to this Plan. The Company may provide for the elimination
or rounding of fractions or for the settlement of fractions in cash.
13.Withholding Taxes. The Company shall have the right to deduct from any
payment under this Plan an amount equal to the federal, state, local, foreign
and other taxes which in the opinion of the Company are required to be withheld
by it with respect to such payment and to the extent that the amounts available
to the Company for such withholding are insufficient, it shall be a condition to
the receipt of such payment or the realization of such benefit that the
Participant or such other person make arrangements satisfactory to the Company
for payment of the balance of such taxes required to be withheld. At the
discretion of the Committee, such arrangements may include relinquishment of a
portion of such benefit. In no event, however, shall the Company accept Common
Shares for payment of taxes in excess of the maximum withholding tax rates,
except that, in the discretion of the Committee, a Participant or such other
person may surrender Common Shares owned for more than 6 months to satisfy any
tax obligations resulting from any such transaction.
14.International Employees. In order to facilitate the making of any grant or
combination of grants under this Plan, the Committee may provide for such
special terms for awards to Participants who are nationals of a country other
than the United States of America or who are employed by the Company or any
Subsidiary outside of the United States of America as the Committee may consider
necessary or appropriate to accommodate differences in local law, tax policy or
custom. Moreover, the Committee may approve such supplements to or amendments,
restatements or alternative versions of this Plan as it may consider necessary
or appropriate for such purposes, without thereby affecting the terms of this
Plan as in effect for any other purpose, and the Corporate Secretary or other
appropriate officer of the Company may certify any such document as having been
approved and adopted in the same manner as this Plan. No such special terms,
supplements, amendments or restatements, however, shall include any provisions
that are inconsistent with the terms of this Plan as then in effect unless this
Plan could have been amended to eliminate such inconsistency without further
approval by the shareholders of the Company.
15.Administration of the Plan.
(a)This Plan shall be administered by the Compensation Committee of the Board
(or a subcommittee thereof), which Committee shall consist of not less than two
Directors appointed by the Board each of whom shall be a “non-employee director”
as defined in Rule 16b-3 of the Exchange Act. A majority of the Committee shall
constitute a quorum, and the action of the members of the Committee present at
any meeting at which a quorum is present, or acts unanimously approved in
writing, shall be the acts of the Committee. The Board may perform any function
of the Committee hereunder, in which case the term “Committee” shall refer to
the Board.
10

--------------------------------------------------------------------------------



(b)The interpretation and construction by the Committee of any provision of this
Plan or of any agreement, notification or document evidencing the grant of
Option Rights, Appreciation Rights, Restricted Shares, Restricted Share Units,
Performance Units, Performance Shares, Incentive Award or Other Awards granted
under this Plan and any determination by the Committee pursuant to any provision
of this Plan or of any such agreement, notification or document shall be final
and conclusive. No member of the Committee shall be liable for any such action
or determination made in good faith.
(c)The Committee, in its discretion, may delegate to the Chief Executive Officer
of the Company all or part of the Committee’s authority and duties with respect
to grants and awards to individuals who at the time of grant are not persons
subject to the reporting and other provisions of Section 16 of the Exchange Act.
Any such delegation by the Committee shall include limitations on the amount or
number of Common Shares that may be granted by the Chief Executive Officer and
shall specify the purposes for which such grants may be made. Any such grants
made pursuant to a delegation hereunder shall otherwise be governed by the terms
and conditions of this Plan. The Committee may revoke or amend the terms of a
delegation at any time but such action shall not invalidate any prior actions of
the Committee’s delegate or delegates that were consistent with the terms of the
Plan.
(d)No member of the Board, the Committee or any employee of the Company or a
Subsidiary (each such person, an “Indemnified Person”) shall be liable for any
action taken or omitted to be taken or any determination made in good faith with
respect to the Plan or any award hereunder. Each Indemnified Person shall be
indemnified and held harmless by the Company against and from (a) any loss,
cost, liability or expense (including attorneys’ fees) that may be imposed upon
or incurred by such Indemnified Person in connection with or resulting from any
action, suit or proceeding to which such Indemnified Person may be a party or in
which such Indemnified Person may be involved by reason of any action taken or
omitted to be taken under the Plan or any Evidence of Award and (b) any and all
amounts paid by such Indemnified Person, with the Company’s approval, in
settlement thereof, or paid by such Indemnified Person in satisfaction of any
judgment in any such action, suit or proceeding against such Indemnified Person,
provided that the Company shall have the right, at its own expense, to assume
and defend any such action, suit or proceeding, and, once the Company gives
notice of its intent to assume the defense, the Company shall have sole control
over such defense with counsel of the Company’s choice. The foregoing right of
indemnification shall not be available to an Indemnified Person to the extent
that a court of competent jurisdiction in a final judgment or other final
adjudication, in either case not subject to further appeal, determines that the
acts or omissions of such Indemnified Person giving rise to the indemnification
claim resulted from such Indemnified Person’s bad faith, fraud or willful
criminal act or omission or that such right of indemnification is otherwise
prohibited by law or by the Company’s Certificate of Incorporation or Bylaws.
The foregoing right of indemnification shall not be exclusive of any other
rights of indemnification to which Indemnified Persons may be entitled under the
Company’s Certificate of Incorporation or Bylaws, as a matter of law, or
otherwise, or any other power that the Company may have to indemnify such
Indemnified Persons or hold them harmless.
16.Amendments and Other Matters.
11

--------------------------------------------------------------------------------



(a)The Board may at any time and from time to time amend the Plan in whole or in
part; provided, however, that any amendment which must be approved by the
shareholders of the Company in order to comply with applicable law or the rules
of the New York Stock Exchange or, if the Common Shares are not traded on the
New York Stock Exchange, the principal national securities exchange upon which
the Common Shares are traded or quoted, shall not be effective unless and until
such approval has been obtained. Presentation of this Plan or any amendment
thereof for shareholder approval shall not be construed to limit the Company’s
authority to offer similar or dissimilar benefits under other plans or otherwise
with or without shareholder approval. Without limiting the generality of the
foregoing, the Board may amend this Plan to eliminate provisions that are no
longer necessary as a result in changes in tax or securities laws or
regulations, or in the interpretation thereof.
(b)The Committee shall not, without the further approval of the shareholders of
the Company, authorize the amendment of any outstanding (i) Option Right to
reduce the Option Price or (ii) Appreciation Right to reduce the Base Price.
Furthermore, no Option Right whose Option Price is greater than the Market Value
per Share and no Appreciation Right whose Base Price is greater than the Market
Value per Share may be repurchased by the Company nor shall the Company cancel
and replace any Option Rights or Appreciation Rights with awards having a lower
Option Price or Base Value (as applicable) without further approval of the
shareholders of the Company. This Section 16(b) is intended to prohibit the
repurchase or repricing of “underwater” Option Rights and Appreciation Rights
and shall not be construed to prohibit the adjustments provided for in
Section 10 of this Plan.
(c)The Committee may condition the grant of any award or combination of awards
authorized under this Plan on the deferral by the Participant of his or her
right to receive a cash bonus or other compensation otherwise payable by the
Company or a Subsidiary to the Participant.
(d)In case of termination of employment by reason of death, Disability or
Retirement, or in the case of hardship or other special circumstances, of a
Participant who holds an Appreciation Right not immediately exercisable in full,
or any Restricted Shares or Restricted Share Units as to which the substantial
risk of forfeiture or the prohibition or restriction on transfer has not lapsed,
or any Performance Units or Performance Shares which have not been fully earned,
or who holds Common Shares subject to any transfer restriction imposed pursuant
to Section 4 of this Plan, the Committee may, in its sole discretion, accelerate
the time at which such Appreciation Right may be exercised or the time at which
such substantial risk of forfeiture or prohibition or restriction on transfer
will lapse or the time at which such Performance Units or Performance Shares
will be deemed to have been fully earned or the time when such transfer
restriction will terminate. In addition, the Committee may waive any other
limitation or requirement under any award described in the preceding sentence.
In such case, the Committee shall not make any modification of the Management
Objectives or minimum acceptable level of achievement. In the event that a
Participant who holds an Option Right terminates employment by reason of death,
Disability or Retirement, such Option Right shall become immediately exercisable
in full and shall remain exercisable until the earlier of one year following
such termination of employment or the tenth anniversary of the Date of Grant of
such Option Right. In the event that a Participant who holds an Option Right
terminates employment other than by reason of death, Disability or Retirement,
such Option Right shall terminate to the extent not then vested and, to the
extent vested immediately prior to such termination of employment shall remain
exercisable until the earlier of 90 days following such termination of
employment or the tenth anniversary of the Date of Grant of such Option Right.
In addition, the Committee may, in its sole discretion, modify any Option Right
or Appreciation Right to extend the period following termination of a
Participant’s employment with the Company or any Subsidiary during which such
award will remain outstanding and be exercisable, provided that no such
extension shall result in any award being exercisable more than 10 years after
the Date of Grant.
(e)In the event a Participant’s employment with the Company is terminated by the
Company without Cause or by the Participant with Good Reason, in either case
within 3 years after a Change of Control of the Company, each unexpired Option
Right and Appreciation Right held by the Participant shall become exercisable in
full, all restrictions on Restricted Shares and Restricted Share Units held by
the Participant shall lapse and all Management Objectives of all Performance
Shares, Performance Units, Incentive Awards and Other Awards, as applicable,
held by the Participant shall be deemed to have been fully earned at the maximum
performance level.
12

--------------------------------------------------------------------------------



(f)This Plan shall not confer upon any Participant any right with respect to
continuance of employment with the Company or any Subsidiary, nor shall it
interfere in any way with any right the Company or any Subsidiary would
otherwise have to terminate such Participant’s employment at any time.
(g)To the extent that any provision of this Plan would prevent any Option Right
that was intended to qualify as an Incentive Stock Option from qualifying as
such, that provision shall be null and void with respect to such Option Right.
Such provision, however, shall remain in effect for other Option Rights and
there shall be no further effect on any provision of this Plan.
(h)Subject to Section 19, this Plan shall continue in effect until the date on
which all Common Shares available for issuance or transfer under this Plan have
been issued or transferred and the Company has no further obligation hereunder.
(i)Neither a Participant nor any other person shall, by reason of participation
in the Plan, acquire any right or title to any assets, funds or property of the
Company or any Subsidiary, including without limitation, any specific funds,
assets or other property which the Company or any Subsidiary may set aside in
anticipation of any liability under the Plan. A Participant shall have only a
contractual right to an award or the amounts, if any, payable under the Plan,
unsecured by any assets of the Company or any Subsidiary, and nothing contained
in the Plan shall constitute a guarantee that the assets of the Company or any
Subsidiary shall be sufficient to pay any benefits to any person.
(j)This Plan and each Evidence of Award shall be governed by the laws of the
State of Delaware, excluding any conflicts or choice of law rule or principle
that might otherwise refer construction or interpretation of the Plan to the
substantive law of another jurisdiction.
17.Recoupment of Awards. In the event that any Participant’s service with the
Company and its Subsidiaries terminates in connection with a determination by
the Committee that any conduct of the Participant constitutes Grounds for
Forfeiture, all rights of such Participant under the Plan (including rights with
respect to outstanding awards) will terminate. As used herein, the term “Grounds
for Forfeiture” shall mean any of the following conduct of any Participant:
(i) using for profit or disclosing confidential information or trade secrets of
the Company and its Subsidiaries to unauthorized persons, (ii) breaching any
contract with or violating any legal obligation to the Company and its
Subsidiaries, (iii) failing to make himself or herself available to consult
with, supply information to, or otherwise cooperate with the Company and its
Subsidiaries at reasonable times and upon a reasonable basis, (iv) while
employed by the Company or its Subsidiaries, engaging, directly or indirectly,
as an officer, employee, or consultant, or otherwise having, directly or
indirectly, ownership or interest in any business that is competitive with the
manufacture, sale or distribution of products and services of the type in which
the Company and its Subsidiaries are engaged or which may be developed or be in
the process of development by the Company and its Subsidiaries during the
Participant’s employment; provided, however, that the Participant may own
beneficially or maintain voting power of the shares of common stock of companies
listed on national securities exchanges or publicly traded that do not exceed
five percent (5%) of the outstanding shares of such companies or (v) engaging in
any other activity which would have constituted grounds for his or her discharge
for Cause by the Company and its Subsidiaries. In addition, the Committee may
require that any current or former Participant reimburse the Company for all or
any portion of any award, terminate any outstanding, unexercised, unexpired or
unpaid award, rescind any exercise, payment or delivery pursuant to an award or
recapture any Common Shares (whether restricted or unrestricted) or proceeds
from the Participant’s sale of Common Shares issued pursuant to an award to the
extent required by any recoupment or clawback policy adopted by the Committee in
its discretion or to comply with the requirements of any Applicable Laws.


13

--------------------------------------------------------------------------------



18.Compliance with Code Section 409A. The Plan is intended to comply with
Section 409A of the Code. Notwithstanding any provision of the Plan to the
contrary, the Plan shall be interpreted, operated and administered consistent
with this intent. For each award intended to comply with the short-term deferral
exception provided for under Section 409A of the Code, the related Evidence of
Award shall provide that such award shall be paid out by the later of (a) the
15th day of the third month following the Participant’s first taxable year in
which the award is no longer subject to a substantial risk of forfeiture or
(b) the 15th day of the third month following the end of the Company’s first
taxable year in which the award is no longer subject to a substantial risk of
forfeiture. To the extent that the Committee determines that a Participant would
be subject to the additional 20% tax imposed on certain deferred compensation
arrangements pursuant to Section 409A of the Code as a result of any provision
of any award, to the extent permitted by Section 409A of the Code, such
provision shall be deemed amended to the minimum extent necessary to avoid
application of such additional tax. The Committee shall determine the nature and
scope of such amendment. To the extent required by Section 409A of the Code, any
payment under the Plan made in connection with the separation from service of a
“specified employee” (within the meaning of Section 409A of the Code) of an
award that is deferred compensation that is subject to Section 409A of the Code
shall not be made earlier than six (6) months after the date of such separation
from service.
19.Termination. No grant shall be made under this Plan after December 31, 2024,
but all grants made on or prior to such date shall continue in effect thereafter
subject to the terms thereof and of this Plan.
20.Severability. If any provision of the Plan or any award is or becomes or is
deemed to be invalid, illegal or unenforceable in any jurisdiction or as to any
person or award, or would disqualify the Plan or any award under any law deemed
applicable by the Committee, such provision shall be construed or deemed amended
to conform to the applicable laws, or if it cannot be construed or deemed
amended without, in the determination of the Committee, materially altering the
intent of the Plan or the award, such provision shall be construed or deemed
stricken as to such jurisdiction, person or award and the remainder of the Plan
and any such award shall remain in full force and effect.
21.Headings. Headings are given to the Sections and subsections of the Plan
solely as a convenience to facilitate reference. Such headings shall not be
deemed in any way material or relevant to the construction or interpretation of
the Plan or any provision thereof.
22.Applicable Laws. The obligations of the Company with respect to awards under
the Plan shall be subject to all Applicable Laws and such approvals by any
governmental agencies as the Committee determines may be required.
23.Limited Effect of Restatement. This instrument amends and restates the Plan
effective as of the Effective Date. Nothing in this instrument shall in any way
change, alter or affect the terms of any award made under the Plan prior to the
Effective Date or the time or amount of any Plan benefit or payment due with
respect to awards made under the Plan prior to such date. Not in limitation of
the foregoing, it is the intention of the Company that all awards made under the
Plan prior to the Effective Date that are intended to be “performance-based”
compensation under Section 162(m) of the Code (prior to its amendment by the Tax
Cuts and Jobs Act of 2017) shall continue to be administered, earned, vested and
settled in accordance with the applicable Evidence of Award and the applicable
provisions of the Plan as in effect immediately prior to the Effective Date.
14